DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
	On page 7 of the amendment, Applicant argued that If Tan were to be modified to select the deblocking filter based on a reference index of a block used to reconstruct the pixels, there would be no need to use C1 and C2 to identify when to filter group 1 or to filter group 2.
	However, the examiner respectfully disagrees. Bossen clearly teaches in paragraphs [0039]-[0040] that each of the references is associated with one or more reference indices which are each associated with a set of filter parameters by which a block associated with a particular reference index is filtered, and that each partition, or block, in a reference is assigned a reference index corresponding to a different fractional sample interpolation filter. In one embodiment, each set of filter parameters corresponds to an interpolation filter. In such a case, multiple references are associated with multiple sets of filter parameters that correspond to multiple filters. In addition, paragraph [0013] teaches selecting a filter according to the reference index; and filtering a set of samples of the reference frame using the filter. Since there is a selection of filters, this means that the filter is selected from a plurality of filters and each set of samples can be filtered using the selected filter that is going to be different from another filter selected 
	The rest of the arguments, related to the amended parts of claims 2 and 5, are addressed in the rejection below.
  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Paragraph [0034] of the specification as filed, stated by the Applicant for supporting the amended parts of claims 2 and 5, does not teach at least two different values of the first variance value for the first unit of pixels or at least two different values of the second variance value for the second unit of pixels.  Paragraph [0034] discloses “a first filter of the plurality of filters 204 is applied to first pixels having a first value of the predetermined measure of local characteristics of the image 214 in a first range of values and a second filter of the plurality of filters 204 is applied to second pixels having a second value of the predetermined measure of local characteristics of the image 214 in a second range of values. For example, the filters f.sub.m for m=0, . . . ,n+1 may be applied such that the filter f.sub.0 is applied to pixels (i, j) having a variance value var(i, j) that lies in the range 0.ltoreq.var(i, j)<var.sub.0, the filter f.sub.1 is applied to pixels (i, j) having a variance value var (i, j) that lies in the range var.sub.0.ltoreq.var(i, j)<var.sub.1, and, generally, the filter f.sub.r for r=1, . . . ,n is applied to pixels (i, j) having a variance value var(i, j) that lies in the range var.sub.r-1.ltoreq.var(i, j)<var.sub.r where the filter f.sub.n+1 is applied to pixels (i, j) having a variance value var (i, j) that lies in the range var.sub.n.ltoreq.var(i, j)” emphasis added. It is clear that said paragraph teaches one variance value within a range of values for each group of pixels and does not teach more than one variance value for each group of pixels.   
 
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 2-7 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (US 6,188,799) cited in IDS, hereinafter “Tan” in view of Bossen et al. (US 2006/0294171) cited in IDS, hereinafter “Bossen”.
	As per claim 2, Tan discloses a method of decoding video data, the method comprising:
	receiving, from an encoded video bitstream, video data (VLD 18 receiving video data from VLC 13 as shown in figs. 4 and 5) of a first unit of pixels of at least one frame (fig. 7, block of pixels that contain group 1), a second unit of pixels of the at least one frame (fig. 7, block of pixels that contain group 2); 
	reconstructing pixel values of the pixels of the first and second units of the at least one frame using one of intra-frame prediction or inter-frame prediction (motion compensation 17 or 22 (e.g. inter decoding) are used in reconstructing the pixels of video data); 
	determining a first variance value of reconstructed pixel values for pixels of the first unit of pixels (fig. 6, deviation C1 is calculated for group 1), wherein the first variance value is representative of a deviation of the reconstructed pixel values for pixels of the first unit of pixels from a value of the reconstructed pixel values for pixels of the first unit of pixels (see equation (3)); 

	determining, for the first unit of pixels, a first plurality of filter coefficients based on…the first variance value (fig. 6, the filter coefficients of group 1 is based on deviation C1; col. 4 line 52- col. 5 line 31, see equations 3 and 7, filter coefficients of P0-P3 are based on C1), the first plurality of filter coefficients being determined to be different for at least two different values of the first variance value (fig. 6 shows that C1 is calculated for each group 1 of pixels of block boundaries. The process of calculating C1 is iterative until all boundaries are done, see step 61 or 72; therefore, C1 can have different values based on the group of pixels of each boundary; col. 4 line 52- col. 5 line 31, equation 7 shows a plurality of different filter coefficients generated for pixels Po-P3 for each value of C1); 
	applying the first plurality of filter coefficients to a first reconstructed pixel value of the first unit of pixels (fig. 6 step 69, filter P0 to P3); 
	determining for the second unit of pixels, a second plurality of filter coefficients based on…the second variance value (fig. 6, the filter coefficients of group 2 is based on deviation C2; col. 4 line 52- col. 5 line 31, see equations 4 and 8, filter coefficients of P4-P7 are based on C2), the second plurality of filter coefficients being determined to be different for at least two different values of the second variance value (fig. 6 shows that C2 is calculated for each group 2 of pixels of block boundaries. The process of calculating C2 is iterative until all boundaries are done, see step 61 or 72; therefore, C2 can have 
	applying the second plurality of filter coefficients to a second reconstructed pixel value of the second unit of pixels (fig. 6 step 71, filter P4 to P7) to produce filtered decoded pixel values of the first and second units of pixels (filtered pixels shown in fig. 9).
	However, Tan does not explicitly disclose receiving, from an encoded video bitstream…filter selection information for the first and second units of pixels, and filter data embedded in the encoded video bitstream; determining, for the first unit of pixels, a first plurality of filter coefficients based on the filter data, the filter selection information; and determining for the second unit of pixels, a second plurality of filter coefficients based on the filter data, the filter selection information;  
 	In the same field of endeavor, Bossen discloses receiving, from an encoded video bitstream (fig. 8; paragraph [0067], bitstream 801 is received by variable length decoder 802)…filter selection information for the first and second units of pixels (paragraph [0044], encodes reference indices to generate encoded reference indices that are part of a bitstream with the encoded video data (processing block 403). Because each index is associated with filtering parameters, the encoded data identifies the filtering parameters to a decoder, wherein each partition or block in a reference is assigned a reference index corresponding to a different fractional sample interpolation filter as disclosed in paragraph [0040]), and filter data embedded in the encoded video bitstream (paragraph [0054], the filter coefficients are variable length coded; paragraph [0072] lines 8-11 discloses that filters are encoded, and transmitted to a decoder as disclosed in paragraph [0040].  Thus, 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tan’s encoder/decoder system in view of Bossen by encoding and transmitting filters coefficients and filter selection information to a decoder in order to reduce decoding complexity and improve the representation of filtering coefficients (Bossen; paragraph [0008]).
	As per claim 3, Tan discloses wherein determining the first and second plurality of filter coefficients comprises determining whether the first and second variance values are in a specified range (fig. 6, steps 68 and 70). 
As per claim 4, Tan discloses wherein the first unit of pixels comprises a first macroblock and the second units of pixels comprises a second macroblock (fig. 7, the first block containing group 1 and the second block containing group 2). 
	As per claims 5-7, arguments analogous to those applied for claims 2-4 are applicable for claims 5-7.  In addition, Tan and Bossen disclose using a video decoding processor (Bossen; paragraph [0082]) and a memory configured to store the reconstructed pixel values of the first and second unit pixels (Tan; frame store 21 or 16).
claim 12, Tan discloses wherein determining the first variance value comprises determining the first variance value to be representative of the deviation of the reconstructed pixel values for pixels of the first unit of pixels from a mean value of the reconstructed pixel values for pixels of the first unit of pixels (fig. 6, deviation C1 from mean m1).  
As per claim 13, Tan discloses wherein determining the second variance value comprises determining the second variance value to be representative of the deviation of the reconstructed pixel values for pixels of the second unit of pixels from a mean value of the reconstructed pixel values for pixels of the second unit of pixels (fig. 6, deviation C2 from mean m2).
As per claims 14 and 15, arguments analogous to those applied for claims 12 and 13 are applicable for claims 14 and 15.

7.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (US 6,188,799) in view of Bossen et al. (US 2006/0294171) in further view of WU et al. (US 2008/0063085) cited in IDS, hereinafter “WU”.	
	As per claim 8, Tan and Bossen disclose a display device (Bossen; display 1321); however, Tan or Bossen do not explicitly disclose that the display device is configured to display the filtered decoded video data.
		In an analogous art, WU discloses display device is configured to display the filtered decoded video data (the output of a loop filter can be provided to a video sink device which can be, for example, a video display device; see fig. 2 and paragraph [0011]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482